Citation Nr: 0425981	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-34 334	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Evaluation of service-connected degenerative joint 
disease (DJD) of the left knee, evaluated as 10 percent 
disabling since June 20, 1996.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, and Winston-Salem, North Carolina.  The veteran's 
case was remanded for additional development in June 2003.  
It is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have major depression.

2.  The veteran's service-connected left knee disability is 
productive of functional loss that equates to disability 
tantamount to limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  The veteran does not have major depression that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The criteria for a 20 percent rating for service-
connected DJD of the left knee have been met since June 20, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records (SMRs) reflect that he 
gave a history of frequent trouble sleeping, depression or 
excessive worry, and nervous trouble at the time of his 
service induction examination in July 1969.  The examiner's 
assessment was that the veteran had situational depression, 
worry and nervousness, but noted that the veteran had not 
sought any medical assistance.  There was no indication of 
any referral for a psychiatric evaluation in the SMRs.  The 
veteran was treated on one occasion for a bruise to the left 
calf.  The veteran had a large ecchymotic area on the left 
calf.  There was no description of the etiology of the 
ecchymosis.  The impression was bruise of the left calf.  The 
veteran was treated with a hot water bottle and told to stay 
off the leg as much as possible.  There was no indication of 
further treatment for the bruise.  Upon examination for 
separation from service in February 1971, the veteran denied 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  He also indicated that he had no joint 
or knee problems.  His psychiatric status and lower 
extremities were evaluated as normal.  

The veteran submitted a claim for service connection for; 
inter alia, a left leg injury that was received by the RO on 
June 20, 1996.  He indicated that he had had treatment for 
residuals of his left leg injury. He later submitted a claim 
for service connection for a nervous condition that was 
thereafter characterized as a claim of service connection for 
major depression.   In regard to his claimed major 
depression, the veteran said that the condition was noted at 
the time of entry into service.  He said that he continued to 
have problems that were discussed with the chaplain at one 
unit and with a doctor at a second unit.  The veteran said 
that he had continued to have treatment for his nerves and 
that his condition had worsened.  He said that medical 
evidence would be forwarded.

Included with the evidence submitted by the veteran was a 
copy of his marriage certificate that reflected his marriage 
in April 1974.  The veteran submitted a statement by his 
spouse wherein she said that the veteran had complained about 
an injury to his left leg during service.  She said that she 
had observed the left leg to swell up and appeared to get 
weak whenever the veteran walked on it for any length of 
time.  She said he had complained for years with the pain and 
discomfort of his leg.  She also said that, since she had 
known the veteran, she had observed him to be very nervous.  
He would also get depressed and withdrawn.

The veteran also submitted a statement from his mother.  She 
said the veteran had told her about his injury to his left 
leg in service and that he had complaints related to his knee 
since that time.  She said that she had observed him to be in 
a lot of pain after walking for a distance and that he would 
walk with a limp and his leg would get weak.  She also said 
that she had observed him as upset and depressed, and wanting 
to be left alone.  She added that he appeared to have had a 
hard time adjusting to civilian life and that, in her 
opinion, he still had a lot of anxiety and depression.

The veteran submitted VA treatment records in July 1996.  The 
records related to an intake evaluation and a psychiatric 
consultation that were done in June 1996.  The intake report 
noted that the veteran complained of left knee pain and 
wanted to see a psychiatrist for medication for nervousness.  
The veteran gave a history of increased pain in the left knee 
with prolonged walking and standing.  Physical examination 
noted no joint effusion or instability in the left knee.  An 
x-ray of the left knee was noted to show evidence of early 
degenerative joint disease (DJD).

The veteran's psychiatric consultation report shows that he 
was on psychotropic medications at that time.  He was 
described as a disabled coal miner since 1994.  The veteran 
gave a history of being treated with Triavil and Xanax in the 
1970s and doing well on the medication for three to four 
years, but he stopped taking it because of his work in the 
mines.  The veteran gave a history wherein he described his 
nerves as bad before he went into the military.  He said a 
psychiatrist treated him during basic training and sent him 
back to duty.  The assessment was probable borderline 
personality disorder and history of depression.

The veteran submitted private treatment records from K. D. 
Kiser, M.D., in September 1996.  The records covered a period 
from April 1978 to July 1996.  The veteran was treated for 
cramps of the left leg in July 1984.  The veteran was seen in 
August 1995 with complaints of intermittent anxiety and 
depression.  The veteran did not relate any precipitating 
events for his feelings.  Assessment was anxiety and 
depression; the veteran was prescribed Serzone as a 
treatment.  He was seen on several additional occasions for 
treatment of anxiety and depression in 1995.  An entry dated 
in January 1996 shows that the veteran had chronic anxiety 
and depression and was disabled due to post-traumatic stress 
disorder (PTSD).  There was no mention of the cause of the 
veteran's anxiety and depression or basis for the diagnosis 
of PTSD.  The veteran carried diagnoses of anxiety, PTSD, 
panic attacks, and depression throughout 1996.

Records from the [redacted] Community Health Services 
for the period November 1974 to December 1987 do not reflect 
any treatment for a psychiatric complaint or disorder.

The veteran submitted a letter and evaluation report from P. 
D. Nelson, M.D., in September 1996.  In the letter, Dr. 
Nelson reported that he had evaluated the veteran in August 
1980 for psychiatric related problems.  Included was an 
August 1980 report of a psychiatric evaluation.  The veteran 
was noted to be off work on sick leave.  He complained of 
nervous shaking all over and depression.  He said that he had 
a lot of financial stress regarding bills and worries and 
that he would lose his temper and fly off mad.  He was noted 
to have served in the military for two years by way of 
history.  The veteran said that he had worked at a rather 
fast pace to include working a lot of overtime and on 
vacation time for the past several years.  He said that he 
had nervous feelings for the past year and a half or more but 
that they had gotten worse two months earlier.  The report 
said that the diagnosis was best described as phobia and 
depression.  The veteran was recommended to continue on 
Triavil and to obtain psychotherapy.

Records from [redacted] Hospital relate to hospitalization 
for complaints of weakness, lethargy, and dizziness.  The 
discharge summary indicates that the veteran related a 
history of several months of worsening sleepiness and 
weakness.  He had been well prior to that time but began 
developing difficulty with being lethargic while at work.  
After testing and evaluation the veteran was diagnosed with 
hypersomnolence of unknown etiology.

The veteran was afforded a VA psychiatric examination in 
November 1996.  The veteran was noted to be receiving Social 
Security disability.  He also related that he was under the 
care of a Dr. Kiser for anxiety and high blood pressure.  The 
veteran gave a history of physical and emotional abuse from 
his father prior to joining the military.  He related that 
the family would go without food or basic necessities because 
of his father's drinking problem.  He often suffered severe 
beatings from his father.  He said that he still had scars on 
his head from being hit with a pistol.  The veteran related 
that he joined the military to get away from home.  The 
veteran related one incident from when he served in Korea 
where ran over a Korean girl with a truck.  He related 
several other dramatic events involving violence during his 
time in Korea. The veteran said that he saw a psychiatrist 
while in basic training as well as during his advanced 
training in service, but he received no treatment.  The 
examiner provided Axis I diagnoses of major depression and 
alcohol dependence in remission.  He did not relate major 
depression to service.

The veteran was afforded an orthopedic examination in 
November 1996.  The veteran related that he suffered an 
injury to his left knee when he dropped a bunk on it during 
service.  The veteran related that he had been evaluated in 
June 1996 for an increase in a throbbing ache but he had had 
no further swelling requiring effusion drainage.  The 
examiner reported a full range of motion for the left knee 
that he described as from 0 to 100 degrees of flexion.  There 
were no external signs of swelling or joint deformity or 
inflammation.  The veteran's lateral stability was said to be 
within normal limits.  The examiner noted that x-rays of the 
left knee from June 1996 revealed early minimal degenerative 
arthritic changes.  The diagnosis was early degenerative 
joint disease of the left knee related by history to service 
injury but not disabling.

The veteran submitted his notice of disagreement in October 
1997.  He said that he reported his nervous condition at the 
time of his induction.  He said that he continued to have 
problems and that he had treatment by a psychiatrist in basic 
training.  He also discussed his problems with the chaplain 
at another base.  He also said that he saw a doctor for his 
nerves while stationed in Korea.  He submitted lay statements 
from his wife and a service comrade in support of his claim.

A Mr. [redacted] said that he was stationed with the veteran 
in Korea from 1970 to 1971.  He said he was with the veteran 
when he had the accident involving his left knee.  He also 
said that the veteran was a nervous type person and was 
always in a depressed mood.  He said that he and the veteran 
had discussions about how rough a life he had growing up and 
that the veteran had difficulty adjusting to a lot of things.  
There were episodes where the veteran had done bodily harm to 
other people.  Mr. [redacted] also related the incident when the 
veteran accidentally ran over a Korean girl with a truck.  He 
said that he had stayed in touch with the veteran through the 
years and it seemed that the events that took place in Korea 
still bothered the veteran.

The veteran's wife, in her October 1997 statement, noted that 
the veteran had been nervous and depressed for the previous 
25 years, and appeared to be preoccupied by military service.

The veteran submitted an additional statement from a second 
service comrade that was received in November 1997.  The 
individual said that he attended basic training with the 
veteran in 1969.  He said that he remembered that the veteran 
was sent by the company commander for psychiatric evaluation 
but that he never knew the results of the evaluation.

The veteran was scheduled for a hearing before the RO in 
January 1998.  He failed to appear.

The veteran's representative submitted additional argument 
and a letter from a VA physician in October 2001.  The letter 
was written by the chief of the mental health clinic at the 
VA medical center (VAMC) in Mountain Home, Tennessee.  The 
physician said that the letter was written at the request of 
the veteran's attorney.  He said that the veteran had been 
under psychiatric care at the VAMC for many years and had 
been followed up periodically to treat his recurrent major 
depression, panic disorder and chronic PTSD.  He also said 
that, after reviewing the medical record and initial history, 
the veteran had suffered with these illnesses for a long time 
and had suffered since his military service.  He added that 
the veteran had not worked in the last four to five years due 
to the chronicity of his psychiatric disorders.  The 
physician opined that the veteran was totally disabled and 
not able to hold any gainful employment.

The attorney noted that his argument represented the total 
substantive argument for the veteran's claim.  He said that 
the veteran waived regional office consideration of the 
physician's statement.  He also stated that he had no 
knowledge of pertinent treatment records and had informed the 
veteran of his rights under the VCAA.  He argued that the VA 
physician's statement provided a nexus between the veteran's 
major depression and his military service.  

The Board notes that the veteran submitted a claim for 
entitlement to service connection for PTSD in April 1998 
while his claim for service connection for major depression 
and a left knee disorder was before the Board.  The RO 
developed the veteran's claim to include obtaining VA 
treatment records for the period from June 1998 to October 
1998.  The records reflected ongoing treatment for the 
veteran's psychiatric complaints.  The veteran's primary 
diagnoses varied between PTSD and dysthymia.

The veteran submitted a detailed stressor statement in April 
1998.  He related several events that occurred during his 
service in Korea to include the incident where he ran over a 
young girl with a truck.

The veteran submitted a statement from K. D. Kiser, M.D., in 
May 1998.  Dr. Kiser said that the veteran had been a patient 
since 1984.  The veteran was followed for PTSD, panic 
disorder, depression, and insomnia among other disorders.  He 
did not relate any of the psychiatric diagnoses to service.

The veteran was denied service connection for PTSD in 
December 1998.  He submitted his notice of disagreement in 
March 1999 and was issued a statement of the case that same 
month.

The veteran wrote to the RO in March 2000 indicating that he 
had not yet received a statement of the case and expressing 
an interest to continue his appeal.  The veteran's address 
was different than that used by the RO to mail the statement 
of the case in March 1999.  The RO wrote to the veteran in 
April 2000 and forwarded another copy of the statement of the 
case to the veteran's new address.  There is no indication in 
the claims file that the veteran perfected an appeal of the 
claim.

The Board remanded the veteran's case for additional 
development in February 2002.

The RO wrote to the veteran in March 2002 and informed him of 
VA's duty to provide notice and assistance under the VCAA.

VA records for the period from January 1993 to June 2002 were 
associated with the claims file in August 2002.  Included in 
the records was a copy of the June 1996 x-ray report 
regarding the veteran's left knee.  The report indicated that 
there was early minimal degenerative intra-articular joint 
disease of the left knee.  The remainder of the study 
appeared within normal limits.  Another x-ray report, dated 
in December 2000, said that no arthritis, fracture or 
dislocation was seen.  A very small suprapatellar spur was 
noted; otherwise the left knee was noted as unremarkable.  
The veteran was seen as an outpatient in March 2001 
complaining of left knee giveaway and occasional catching.  
Physical examination noted that the veteran stood erectly and 
walked well without assistance.  The examiner stated that 
there were no deformities, discoloration, edema, effusion, 
tenderness, atrophy, instability or crepitus.  There was a 
full active range of motion.  The veteran was evaluated again 
in August 2001.  He complained of pain in his left knee and 
was seeking additional medication.  The veteran underwent 
arthroscopic surgery on his left knee on September 17, 2001.  
The post-surgical diagnosis was DJD, meniscus tear, and 
osteochondral fragments.  The veteran was noted to be 
classified as temporarily disabled until he was to be 
reassessed on his next orthopedic clinic appointment.  The 
veteran's sutures were removed on September 26, 2001.  The 
veteran reported a decrease in symptoms at that time.  His 
complaints of pain were noted to be appropriate in proportion 
to the type of surgery and his pain level was listed as 0 to 
3 on a scale from 0 to 10.  There was no significant 
swelling, effusion or hemarthrosis.  The active range of 
motion was noted to be increased and there was minimal 
tenderness to palpation over the wound.  The veteran was 
discharged from the orthopedic clinic with no further follow-
up.

The veteran was also seen on several occasions in the mental 
health clinic.  He continued to be diagnosed primarily with 
dysthymia and chronic PTSD.  Neither diagnosis was related to 
service in any of the entries.  Several entries did note that 
the veteran continued to have nightmares about the Korean 
girl who was killed, and about abuse by his father.

The veteran was afforded a VA orthopedic examination in 
September 2002.  The veteran related the history of injuring 
his left knee in service when he dropped a bunk bed on his 
knee.  The veteran said that he started to seek treatment 
from VA in approximately 1990.  He said that the left knee 
periodically worsened with more pain and a grinding feeling 
in the knee.  He had arthroscopic surgery in 2001.  Since 
that time he has had a little swelling but continued to have 
severe aching.  The veteran said that his knee hurt more 
going downhill.  He felt like the knee was coming apart and 
that the knee would grind and buckle.  He said that he had 
fallen several times.  The veteran said that he felt better 
when his knee was wrapped but he did not use or have a brace.  
The examiner reported that the veteran walked carefully with 
a slight limp favoring the left knee.  There was tenderness 
immediately under the patella along the joint line, medial 
and lateral, with crepitation.  The veteran was described as 
having a range of motion from 5 degrees 130 degrees.  The 
knee felt stable in stress.  The examiner said that 
crepitation increased with deep bending.  The veteran could 
do a deep knee bend but could not get up unassisted.  The 
examiner remarked that the veteran had powerful quadriceps 
and was not weak.  The right knee measured 20 inches in 
circumference as compared to 19 inches for the left knee.  
The examiner opined that he felt that the veteran gave a 
straightforward history of an injury in service.  He also 
said that the veteran's degenerative process in the left knee 
was attributable to the injury in service.

The veteran was afforded a VA psychiatric examination in 
September 2002.  The examination report indicated that the 
claims file was not available for review.  The examiner 
reviewed the veteran's military history of service in Korea.  
The veteran related several events involving conflicts with 
North Vietnamese infiltrators.  He also related the event 
involving the little girl who was run over by his truck and 
how he was removed from his truck at gunpoint.  He related 
another incident of running over an old man with his truck.  
The veteran related that he had nightmares about the various 
events that took place in Korea.  He had been on Social 
Security disability since 1992.  He never had a psychiatric 
hospitalization.  He said that he was first treated by a 
family physician and placed on Triavil in 1971.  He said he 
started receiving treatment from VA and had been diagnosed 
with PTSD.

The veteran gave a family history of abuse by his father to 
include having his father pull a gun on him, hold it to his 
head, and pull the trigger.  The father would also sneak 
behind the veteran with a shotgun and pull the trigger.  The 
veteran said that he joined the Army to get away from his 
father.  He felt that a lot of the episodes in service 
affected him so much because of the things that his father 
did.  The examiner provided an impression of PTSD.  He also 
assigned a Global Assessment of Functioning (GAF) score of 
45.  The examiner said that 50 percent of the score was due 
to things that happened to the veteran in service and 50 
percent to the personality disorder that developed from his 
youth and that existed prior to service.

The orthopedic examiner provided an addendum report in 
November 2002.  He repeated his assessment that the veteran's 
current left knee degenerative process was related to the 
injury suffered in service.

The psychiatric examiner also provided an addendum to his 
report in November 2002.  He indicated that he had reviewed 
the claims file.  He said he was asked to differentiate 
between conditions that existed before the veteran went into 
the service and any difficulties that developed or were 
exacerbated by the service.  He noted that the veteran had 
received treatment from VA for a number of years and had been 
diagnosed with major depression and anxiety.  He said that in 
recent years the veteran had been diagnosed with PTSD and 
major depression.  The examiner said that the veteran had a 
difficult youth growing up.  The father was alcoholic and 
abusive and that the veteran was threatened and beaten on a 
regular basis.  The veteran went into the service to get away 
from his father and experienced several other upsetting 
episodes while in service.  The examiner stated that it was 
his opinion that the veteran had some PTSD from his 
experience in the military.  He also said that the veteran 
suffered from some depression and anxiety from his youth.  He 
said that he continued to hold the opinion regarding the 
veteran's GAF score that 50 percent was due to the PTSD and 
50 percent due to events that occurred prior to service.

The veteran was granted service connection for degenerative 
joint disease of the left knee in December 2002.  He was 
assigned a 10 percent disability rating effective from June 
20, 1996, the date his claim for service connection was 
received.

The veteran was issued a supplemental statement of the case 
in February 2003 that advised of the continued denial of 
service connection for major depression.  

The RO also wrote to the veteran to advise him of the 
December 2002 rating action.  The letter also informed the 
veteran of the continued denial of service connection for 
major depression.  The letter also informed him of the 
information and evidence needed to substantiate his claim for 
service connection.

The veteran's attorney submitted a notice of disagreement 
regarding the 10 percent evaluation assigned for the 
veteran's left knee disability.  He also requested a copy of 
the claims file.

A copy of the veteran's claims file, except for his service 
medical records and VA medical records relating to a back 
problem, was provided to the veteran's attorney in May 2003.

The RO wrote to the veteran in June 2003 soliciting 
information from the veteran regarding possible sources of 
records of treatment for major depression and left knee 
disability.

The veteran responded in July 2003.  He said that the doctors 
who treated him for psychiatric problems in the 1970s were 
dead and their records were not available.  He asked that the 
VA use whatever records were available as well as his VA 
records.

A Report of Contact, dated August 5, 2003, noted that the 
veteran had attempted to obtain records from the 1970's but 
that they were unavailable.  He did not have any additional 
evidence to submit.

Records from the Social Security Administration (SSA) were 
received.  A March 1995 decision found that the veteran had 
been totally disabled since November of 1992.  The primary 
diagnosis for disability was listed as depression with a 
secondary disability diagnosis of borderline intellectual 
functioning.  The medical evidence relied on by the 
administrative judge (ALJ) consisted of a social workers 
report dated in September 1993, a psychological evaluation 
from August 1994 and several VA treatment records dated in 
January 1993.

The veteran was seen at a VA facility in January 1993 with a 
complaint of being nervous with a recent increase in 
symptoms.  The initial impression was depression.  The 
veteran was referred for psychiatric consultation.  A 
psychiatric consultation, also dated in January 1993, noted 
that the veteran said that he just could not face life and 
felt nervous all the time.  The veteran said that he had 
always been nervous and had never been treated for his nerves 
other than some outpatient medications.  No mention of the 
veteran's military service was noted in the report.  The 
veteran was diagnosed with mild, recurrent major depression.

The September 1993 social worker's report noted that the 
veteran had been evaluated by Dr. Nelson in the past and that 
the veteran gave a history of being seen for another 
evaluation but never really had any outpatient counseling.  
The veteran gave a long history of difficulties growing up 
and having problems with his father.  The veteran's military 
service was noted.  There was no mention of any problems or 
treatment in service.  The veteran was given a provisional 
diagnosis of dysthymia, rule out personality disorder with 
borderline and antisocial features.

The veteran underwent psychological testing and evaluation in 
August 1994.  The veteran gave a history of a problem with 
his nerves and that he had had two nervous breakdowns over 
the years, with both occurring after a tour in military 
service.  The veteran's military service was noted but no 
difficulties or stressful events were recounted.  The veteran 
did not claim any treatment for psychiatric symptoms in 
service.  The veteran did report abuse from his father prior 
to service.  The veteran said that he felt that he had always 
been nervous but it got a lot worse when he left the 
military.  The examiner stated that the veteran appears to 
have suffered from dysthymia for many, many years and 
continued to have the condition.  He did not relate the 
diagnosis to the veteran's military service.

The veteran was afforded a VA orthopedic examination in March 
2004.  The examiner noted that the veteran's claims file was 
reviewed in conjunction with the examination.  The veteran 
gave a history of arthroscopic surgery in 2001.  He related 
that he continued to have pain and occasional giving way 
since the surgery.  He lived in the mountain area and 
frequently had to walk up and down hills.  He said he had 
been wearing a knee brace since 2002 and wore the knee brace 
at the time of the examination.  The veteran said he would 
experience morning stiffness.  His pain was daily and located 
around the kneecap and would be aggravated by walking for 
more than 15 minutes or walking on steps.  He took medication 
for his pain as needed.  He would occasionally fall because 
of his knee giving way and said that the last episode was 
approximately one month earlier.  He was unemployed and would 
be at home most of the time.  He said he had no difficulty in 
activities of daily living including taking a shower.  He 
stated that it was most difficult for him to walk freely on 
stairs or up or down the hill because of the mountain area 
where he lived.

The examiner stated that the veteran walked into the 
examining room with a small limp favoring the left knee.  He 
said that the veteran's posture was normal.  The knee brace 
was removed for the examination.  The examiner reported that 
the veteran had a range of motion from 0 to 115 degrees with 
active motion and from 0 to 140 degrees with passive motion.  
The veteran had pain after 115 degrees.  The examiner further 
reported that there was tenderness around the kneecap with 
mild effusion below the kneecap area.  Crepitation on motion 
was also noted.  There was no apparent instability, muscle 
atrophy or weakness.  The examiner said that with active 
motion of the left knee there was the obvious loss of flexion 
of 25 degrees due to pain.  The veteran was able to walk 
slowly with heels and toes, and both of his legs were the 
same length.  The diagnosis was status post left knee strain 
with degenerative change, and status post arthroscopic 
treatment with residual pain and limitation of motion.

The veteran was afforded a VA psychiatric examination in 
March 2004.  The examiner noted he had reviewed the claims 
file prior to completion of the examination.  The veteran 
related that he had had problems for the past 33 years and 
that his symptoms were not worse.  He said that he had two 
nervous breakdowns but had never been hospitalized.  The 
veteran gave a history of outpatient treatment from a family 
doctor in the early 1970s and was treated with Triavil.  He 
said he was only seen once a year for renewal of his 
medications.  He said a different family doctor next treated 
him in the early 1980s.  He veteran received treatment from 
VA beginning in the 1990s.  The examiner reviewed the medical 
records of evidence and noted that the veteran was given a 
psychiatric evaluation by VA in 1996.  He also noted the 1983 
hospitalization for hypersomnolence.  Further, he cited the 
statement by the VA chief of mental health at a VAMC who had 
provided a diagnosis of major depression since military 
service.  The examiner further discussed other evidence of 
record to include the September 2002 VA psychiatric 
examination report where the veteran was given a diagnosis of 
PTSD that was attributed in part to the veteran's military 
service and in part to the personality that started in his 
youth.  The examiner provided a diagnosis of PTSD.  He also 
said that, due to the disparity of the various diagnoses that 
had often been made without any apparent substitute 
rationale, he suggested that the veteran receive 
psychological testing.

The veteran underwent psychological evaluation and testing in 
April 2004.  The examiner noted that he had reviewed the 
veteran's claims file as part of the examination.  He also 
noted the prior VA examinations and Board remands of record.  
The examiner stated that the first diagnosis of depression of 
record was dated in 1980.  The examiner said that the 
symptoms described at that time appeared as indicative of 
PTSD.  He noted that anxiety had been a prominent feature of 
all the reports by the veteran in subsequent examinations.  
He said that although the veteran claimed contact with the 
psychiatrist during service the record showed no evidence of 
any such contact, examination, or treatment.  The examiner 
noted that the veteran described his childhood history much 
differently than at previous examinations.  Particularly the 
veteran said that his grades were a little above average in 
school and that his father never whipped him and was one of 
the best liked men in the neighborhood.  The examiner stated 
that the veteran had consistently reported severe childhood 
abuse from his father and had been noted to have reported 
learning difficulties in school.  He said that the extreme 
discrepancy was attributed to an effort by the veteran to 
place the etiology of his problems to his time in military 
service and that the report about his early life given during 
the current examination was considered a fabrication.  The 
examiner further stated that earlier reports indicated that 
the veteran had scars on his head from blows from the pistol 
used by his father and was threatened with death at times by 
his father prior to his enlistment in the military.  

As to the veteran's psychiatric contact during service the 
examiner reported that the veteran related that he had broken 
down during basic training; he went to see someone who he 
identified as a psychiatrist, but he was sent back to his 
training unit.  The examiner said that there was no clear 
indication in this report that a depressive condition existed 
at entry and that a further review of the veteran's 
experiences during the military, such as his multiple 
instances of being involved in violence, seemed to belie the 
likelihood of a depressive condition.  The veteran then 
related a number of stressful incidents that occurred during 
his service in Korea.

In reviewing the psychological test results the examiner 
stated it was his belief that the veteran had had PTSD since 
his childhood.  He said that this probably accounted for his 
acknowledgment of nervousness and depression qualities on his 
induction examination.  He felt that the veteran probably did 
not complain of any problems on his separation examination in 
order to be discharged more readily.  The examiner stated 
that there was no solid evidence for the presence of a 
depressive order in the record until 1980.  He said that 
depression could overlap with and, in some cases, tend to 
conceal PTSD.  He stated that he did not find significant 
evidence that the veteran's depression began during service 
or was exacerbated during service.  The examiner did opine 
that the veteran's PTSD, that existed prior to service, was 
probably worsened by some of the veteran's military 
experiences.  He said that he fully concurred with the 
opinion of the VA psychiatric examiner that the veterans PTSD 
can be attributed in about equal parts to childhood 
experiences and to experiences during military service.  The 
psychologist provided diagnoses of chronic PTSD resulting 
from pre-military and military service experience and 
dysthymic disorder.

The veteran was provided copies of the VA examination reports 
in June 2004.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above requirements for service connection, 
preexisting conditions have specific provisions that are 
applicable to a determination for entitlement to service 
connection.  Claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or to where clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b))).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2003).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  See 38 C.F.R. § 3.306(b); Cotant v. 
Principi, 17 Vet. App. 116, 130 (2003); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

In this case there is no clear and unmistakable evidence to 
show that the veteran had a major depression disorder prior 
to service.  The veteran's SMRs do not show any history of a 
psychiatric disorder prior to service.  The veteran's 
statement of nervousness was recorded at the time of his 
induction physical examination in 1969.  The considered 
opinions by the VA examiners in September 2002, March 2004 
and April 2004 was that the veteran did not have a 
preexisting major depression disorder.  Rather, the examiners 
felt that the veteran had preexisting PTSD, an issue not 
appeal.  Thus, the Board concludes that the veteran did not 
have preexisting major depression disorder.

In regard to the issue of service connection for major 
depression, there is evidence of record to show that the 
veteran was prescribed medication used to treat psychiatric 
symptoms as early as the 1970's.  However, there is no 
diagnosed psychiatric disorder prior to the diagnosis of 
phobia and depression by Dr. Nelson in 1980.  The veteran was 
later diagnosed with anxiety, depression, and PTSD in the 
years of treatment by Dr. Kiser from 1984 to 1996.

The November 1996 VA examiner provided a diagnosis of major 
depression.  However, he did not relate the diagnosis to any 
incident of service.  The chief of the mental health clinic 
at VAMC Mountain Home wrote that the veteran had recurrent 
major depression, panic disorder and chronic PTSD since his 
military service.  However, the physician provided no basis 
for his opinion, other than to say the veteran had been 
treated periodically at the VAMC over the years.  (Earliest 
record of VA treatment is dated in January 1993).  

The private evaluations associated with the veteran's SSA 
disability claim provided Axis I diagnoses of dysthymia, not 
major depression.

The September 2002 VA psychiatric examiner diagnosed the 
veteran with PTSD that he felt was related to service and to 
the veteran's problems prior to service.  He repeated his 
assertion in a November 2002 addendum.

In March 2004 the VA psychiatrist also diagnosed the veteran 
with PTSD, after an extensive review of the claims file and 
consideration of the other diagnoses of records.  He did not 
provide any other Axis I diagnosis.  The VA psychologist 
wrote a detailed report in April 2004 that addressed the 
evidence of record, including the several different 
psychiatric diagnoses provided over the years.  Testing was 
interpreted to show that the veteran's diagnosis was that of 
PTSD.  Moreover, the examiner also opined that the diagnosis 
of PTSD was related to the veteran's military service and to 
events that occurred prior to service.  He did not find that 
a diagnosis of major depression was warranted.

In reviewing the evidence of record the Board finds that 
there is no basis to establish entitlement to service 
connection for major depression.  As noted above, the several 
VA examiners from 2002 and 2004, upon reviewing the entire 
file, have determined that the veteran's Axis I diagnosis is 
PTSD and not major depression.  Further, psychological 
testing from 2004 has also confirmed this diagnosis.  The 
Board finds these detailed reports to be more probative on 
the question of the correct diagnosis.  In other words, the 
reports showing complete review of the claims file are of 
greater evidentiary weight than those that included 
assessments or diagnoses of major depression some years ago.  
The examiners who conducted more extensive reviews and 
testing concluded that the veteran does not have major 
depression.  The Board finds these conclusions more 
persuasive than those where clinical assessments were made 
without the benefit of a review of the entire record.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim of service connection.  The veteran does 
not have major depression.

B.  Higher Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  The veteran's claim for a higher evaluation 
for his disability of the left knee is an original claim that 
was placed in appellate status by a notice of disagreement 
(NOD) expressing disagreement with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

In this case, the veteran's disability has been rated under 
Diagnostic Code 5003, for degenerative arthritis.  The 
veteran was assigned a 10 percent rating in December 2002, 
effective from June 1996, based on x-ray evidence of 
arthritis and limitation of motion, although the limitation 
of motion was not considered compensable by the RO.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; a 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is for consideration when 
flexion is limited to 30 degrees.  Under Diagnostic Code 
5261, a 10 percent rating is assigned when extension of the 
knee is limited to 10 degrees.  A 20 percent rating is 
applicable when extension is limited to 15 degrees.  38 
C.F.R. § 4.71a.  (Full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2003)).

A review of the evidence of record does not show that the 
veteran satisfies the rating criteria for an increased rating 
for either limitation of extension or flexion.  The several 
VA orthopedic examination reports clearly document a range of 
motion that would not qualify for a 20 percent rating.  The 
several outpatient treatment entries, while noting complaints 
of pain and the veteran's arthroscopic surgery in September 
2001, do not show a level of disability such as to warrant a 
20 percent rating based on limitation of flexion or 
extension.  The veteran's range of motion was described as 
full in November 1996 (although the examiner listed it as 
from 0 to 100 degrees).  Further, the examiner said that the 
arthritis then present did not constitute a disability.  In 
September 2002 the veteran's range of motion had decreased to 
a range of 5 to 130 degrees.  By March 2004, his active range 
of motion was listed as from 0 to 115 degrees, with pain 
limiting him at that point even though passive flexion was 
possible to 140 degrees.

The outpatient records do reflect that veteran takes specific 
pain medication as needed.  Further, he now wears a brace for 
added stability to assist him in walking in his home area 
because of the many hills.

The veteran does not experience instability of the knee, as 
contemplated under Diagnostic Code 5257, to warrant the 
assignment of a separate disability rating for instability.  
While the veteran has given subjective reports of his knee 
giving way and having suffered several falls, the VA 
examinations and the outpatient records report good stability 
of the knee joint.  Consequently, the Board finds that his 
knee disability has been appropriately rated under Diagnostic 
Codes 5003.

Finally, the SSA disability records do not provide support 
for consideration of a higher rating as the medical evidence 
of record predates the veteran's current claim by more than a 
year.  (SSA decision dated in March 1995 and the veteran's 
claim was submitted in June 1996).  Moreover, the evidence is 
primarily related to the veteran's psychiatric status and not 
his left knee.

Upon a review of all of the evidence of record the Board 
finds that the totality of the evidence of record indicates 
that the veteran's loss of function due to left knee 
disability more nearly approximates limitation of motion to 
the point that a 20 percent rating is warranted, even though 
the precise measurements of limitation, as indicated by the 
respective diagnostic codes, are not met.  In so concluding, 
the Board has taken into consideration the veteran's account 
of pain and limitations with use, as well as clinical reports 
indicating left knee pain, limitation of motion, effusion, 
tenderness, surgery in 2001, the wearing of a brace and the 
continued use of medication for pain relief.  This evidence, 
taken as a whole, demonstrates a disability which may 
arguably be characterized as greater than that contemplated 
by a 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Given the 
overall functional loss, a 20 percent rating is warranted.  
In other words, his loss equates to disability tantamount to 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, but no greater limitation.  

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased evaluation under Diagnostic Code 5256 or 
5262, 38 C.F.R. § 4.71a, is not for application in this case.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits such 
that a rating greater than 20 percent may be assigned.  The 
Board is unable to identify a reasonable basis for granting 
service connection for major depression or a rating higher 
than 20 percent for the veteran's service-connected left knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change 
to 38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for benefits prior to the 
enactment of the VCAA.  The RO wrote to him in August 1996 
asking that he identify evidence that could be obtained or to 
send specific evidence to substantiate his claim.  

The Court vacated the Board's September 2000 decision 
specifically to remand the case for VA to comply with the 
notice and duty-to-assist provisions of the VCAA.

The Board provided the veteran and his attorney 90 days to 
submit additional evidence and/or argument in support of the 
claim in April 2001.  An extension of time was granted.  The 
attorney submitted additional evidence and argument in the 
case.  The Board remanded the veteran's case for additional 
development in February 2002.

The RO wrote to the veteran in March 2002 and informed him of 
the evidence needed to substantiate his claim and the 
elements to establish service connection.  The veteran was 
informed that he should obtain and provide copies of private 
medical records, unless he desired the RO's assistance in 
that endeavor.  He was also informed that the RO would obtain 
records from government sources.  

The veteran was granted service connection for his left knee 
disability by way of a rating decision dated in December 
2002.  The rating decision provided the basis for the grant 
of service connection.  Further, the rating decision informed 
the veteran of the basis for the 10 percent rating.  The 
veteran disagreed with the rating decision and additional 
development ensued.  

The RO again wrote to the veteran in June 2003 in compliance 
with the Board's remand instructions.  The veteran was asked 
to identify treatment records that could be obtained to 
support his claim for service connection or to provide such 
evidence.  He was further requested to identify evidence to 
substantiate a claim for a higher rating for his left knee 
disability.

The veteran's claim for service connection for major 
depression and a higher rating for his left knee disability 
remained denied.  He was informed of the denials by several 
statements of the case issued as additional evidence was 
added to the claims file.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  The veteran was 
issued VCAA specific letters in this case.  Further, the 
Board remanded his case on two occasions to provide for 
further opportunity to provide notice of the evidence 
necessary to substantiate his claims.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  The veteran submitted private medical evidence 
as well as supporting lay statements.  SSA records were 
obtained and associated with the claims file.  His claim was 
remanded on two occasions to afford him the opportunity to 
supplement the evidence of record.  The veteran provided 
notice that he could not obtain any records relating to 
psychiatric treatment soon after service. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for major depression is 
denied.

A 20 percent rating for degenerative joint disease of the 
left knee is granted from June 20, 1996, subject to the law 
and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



